       Case 2:18-cv-06509-WBV-DMD Document 102 Filed 09/03/19 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA



  JIM C. CAMBRE                                                     CIVIL ACTION


  VERSUS                                                            NO:      18-6509

  ROGER GOTTARDI AND                                                SECTION: “D”(3)
  JASON WILSON


                                            ORDER


        On August 29, 2019, the Court denied the defendants' motion for summary

judgment, which they advanced based upon their invocation of their defense of

qualified immunity. That same day, the defendants filed a notice of interlocutory

appeal to the Fifth Circuit of this Court's August 29, 2019 Order and Reasons. In

light of this appeal, the Court is divested of its jurisdiction as to the defendants. 1

Accordingly, this case is hereby STAYED and closed administratively for statistical

purposes, to be reopened following the resolution of the appeal and upon proper

motion by counsel. All motions pending before the undersigned and United States




1Doe  v. Caldwell, 2013 WL 632955, at *2 (E.D. La. Feb. 20, 2013) (“It is undisputed that this Court
was divested of jurisdiction when the defendants filed their notice of interlocutory appeal. See,
e.g., Williams v. Brooks, 996 F.2d 728, 729–30 (5th Cir.1993).”).
    Case 2:18-cv-06509-WBV-DMD Document 102 Filed 09/03/19 Page 2 of 2



Magistrate Judge Dana M. Douglas are DISMISSED WITHOUT PREJUDICE,

reserving to the parties the right to re-urge any motion when the matter is re-opened.


      The defendants’ Motion for Confirmation of Status (R. Doc. 99) and the

defendants’ Motion (R. Doc. 100) to Expedite Consideration of the Motion for

Confirmation of Status are DENIED AS MOOT.


                                        3rd day of September, 2019.
      New Orleans, Louisiana, this the _____


                                       __________________________________________
                                       WENDY B. VITTER
                                       UNITED STATES DISTRICT JUDGE
